EXHIBIT 10.1

ONENECK IT SERVICES CORPORATION

PROFESSIONAL SERVICES AGREEMENT

BY AND BETWEEN

ONENECK IT SERVICES CORPORATION

AND

ADEPT TECHNOLOGY, INC.

Dated: November 11, 2008

 

 

THE TERMS AND CONDITIONS OF THIS AGREEMENT ARE CONFIDENTIAL

 

 

CONFIDENTIAL



--------------------------------------------------------------------------------

PROFESSIONAL SERVICES AGREEMENT

THIS PROFESSIONAL SERVICES AGREEMENT (“Agreement”) is entered into this 11 th
day of November, 2008 (“Effective Date”), by and between OneNeck IT Services
Corporation, whose principal place of business is located at 5301 North Pima
Road, Suite 100, Scottsdale, Arizona 85250 (“OneNeck”) and Adept Technology,
Inc., whose principal place of business is located at 3011 Triad Drive,
Livermore, California 94551 (“Client”). OneNeck and Client may hereinafter be
collectively referred to as the “Parties”, each a “Party”.

RECITALS

WHEREAS, OneNeck is in the business of providing professional IT consulting
services to meet the needs of various business enterprises;

WHEREAS, Client wishes to engage OneNeck to provide the professional IT
consulting services and expertise offered by OneNeck throughout the term of this
Agreement, and

WHEREAS, OneNeck is willing to provide such professional IT consulting services
subject to the terms and conditions as defined in this Agreement;

NOW THEREFORE, based upon the aforementioned recitals and the promises contained
herein, and for good and valuable consideration, the sufficiency of which is
hereby acknowledged by each of the Parties, the Parties agree as follows:

AGREEMENT

1. DEFINITIONS. As used in this Agreement and other related professional
services documents (collectively, the “Documents”), unless expressly indicated
herein or therein, the following terms shall have the following meanings with
such definitions to be applicable to both the singular and plural use of the
terms.

(a) “Completion Schedule” shall mean that timetable set forth in each Statement
of Work to be attached hereto, if applicable, together with any amendments
thereto as shall have been approved in writing by OneNeck and Client.

(b) “Deliverable” shall mean the resulting output of OneNeck’s work effort as
developed or prepared specifically for Client in accordance with the provisions
of this Agreement, and more specifically defined in the Statements of Work
(defined herein below).

(c) “IT” shall be an abbreviation for the industry-defined term Information
Technology.

(d) “Project” shall mean the overall engagement of OneNeck by Client, under the
terms and conditions of this Agreement, to perform the Services.

(e) “OneNeck’s Project Manager” shall mean the designated employee of OneNeck
who shall be charged with fulfilling OneNeck’s responsibilities as regards the
Project described herein and to coordinate performance of the Services (defined
herein below) with Client and to assist Client, as required, in all
communications with OneNeck.

(f) “Client Project Manager” shall mean the Client designated employee of Client
who shall be charged with fulfilling Client’s responsibilities as regards the
Project described herein and to coordinate performance hereof with OneNeck and
to assist OneNeck as required in gathering information, interviewing personnel,
procuring services, and conducting other related activities.

(g) “Statement of Work” (“SOW”) shall mean the separate agreement, to be
attached as a Schedule upon joint agreement by OneNeck and Client, setting forth
the work and Deliverables.

 

1



--------------------------------------------------------------------------------

2. SERVICES.

(a) Commencing with the Effective Date hereof and continuing throughout the Term
of this Agreement, OneNeck agrees to provide certain professional IT consulting
services in support of the Client’s Project in accordance with Client’s
requirements as set forth in Statements of Work (“SOWs”), to be attached hereto
as Schedules (“Services”). OneNeck shall complete and deliver the Services and
Deliverables in accordance with the Completion Schedule, subject to the
provisions of such Completion Schedule and Sections 2(b), 6, and 7 herein. All
Services and communications, both written and verbal, shall be communicated in
the English language, unless otherwise agreed upon in a signed writing by the
Parties.

(b) Changes in Scope. Changes in the scope of any aspect(s) of the Services, as
defined in a SOW, which are requested by the Client or caused by changing
conditions of law or schedule delays, not caused by OneNeck or its personnel may
require cost and/or date of performance revisions to reflect such changes or
delays. If, at any time prior to performance of such work, OneNeck considers
work requested by Client exceeds the agreed upon scope of work, as described in
the SOWs, requiring a change in personnel or an increase in the work effort
required for completion, OneNeck shall notify Client, in writing, of the nature
of the work and the additional cost associated with this work. OneNeck shall not
undertake such work until both Parties have agreed, in writing, upon any
adjustment in compensation and/or completion time. Such written agreement shall
be referred to as an “out-of-scope statement” and shall be attached to this
Agreement as a separate Schedule and become a part hereof.

3. TERM/TERMINATION. The term of this Agreement shall commence on the Effective
Date noted herein above and shall continue in full force and effect until
terminated in writing by Client (the “Term”) following: (i) Client’s acceptance
of the final deliverable for the latest SOW that has been executed by the
Parties; or (ii) the expiration of twenty (20) business days from receipt of
such written notice by OneNeck, provided Client has paid or agrees to pay all
undisputed amounts then properly due and payable to OneNeck through the
effective date of such termination, and provided OneNeck is immediately
released, upon receipt of said written termination, from the duties and
obligations of the then-current SOW.

4. FEES AND EXPENSES. In consideration for the Services and Deliverables
described in this Agreement, Client agrees to pay OneNeck, as set forth in any
individual SOW, for Services actually performed by OneNeck and pre-approved
expenses actually incurred, as supported by an hourly labor log and all current
administrative reports as specified herein or reasonably requested by Client,
subject to the following:

(a) Service Fees. The rates, as set forth in Schedule A “Schedule of Service
Fees”, for services rendered (the “Service Fees”, each a “Service Fee”) shall
represent the price to Client for OneNeck’s delivery of professional services as
contemplated herein.

(b) Increases to Hourly Rates. The hourly rates, as set forth in Schedule A
hereto (the “Hourly Rates”), shall remain unchanged during the first (3) years
of the Term hereof. Said Hourly Rates shall be subject to an annual increase
beginning on the third anniversary of the Effective Date of this Agreement and
then on each subsequent anniversary to the end of the Term of this Agreement.
OneNeck shall provide advance notice to Client of any change in such fees.

(c) Invoices and Payment. OneNeck shall deliver to Client an invoice by the
fifth (5th) business day of each calendar month for services actually performed
and pre-approved expenses actually incurred in the prior month. Client’s payment
of the undisputed invoiced amount shall be due and payable forty-five (45) days
from receipt of the invoice by Client.

(d) Payment Obligation. Client’s obligation to pay the undisputed invoiced
charges shall be absolute. Except as expressly provided herein, it is the
intention of OneNeck and Client that all Service Fees payable by Client under
this Agreement shall be, and continue to be, payable in all events throughout
the Term thereof. OneNeck shall pay all taxes imposed in connection with the
delivery of the Services.

(e) Late Payments. Client’s payment for Services shall be deemed late when
Client fails to remit payment within forty five (45) days from receipt of the
invoice by Client. Notwithstanding the foregoing, Client shall be entitled to
withhold payment for Services in the event the Services are not provided in
accordance with the applicable SOW and this Agreement, only to the extent such
noncompliance with the SOW or this Agreement is attributable to OneNeck. Any
undisputed uncured late payment of which OneNeck has provided Client written
notification and a reasonable time to cure shall bear interest at the rate of
one and one-half percent (1 1/2%) per month or the maximum rate allowed under
law, which ever is greater, or fraction thereof until paid in full.

 

2



--------------------------------------------------------------------------------

(f) Expenses. All of OneNeck anticipated travel and other out-of-pocket expenses
will be in conformance with Client’s standard policies regarding travel and
expense reimbursement and shall be included in OneNeck’s costs to Client.
OneNeck will not incur any travel expenses without prior written authorization
from a Client Project Manager and travel or other expenses incurred shall be
subject to the reasonable review and pre-approval of such Client Project
Manager.

5. RELATIONSHIP OF PARTIES. The Parties understand that OneNeck is an
independent contractor with respect to Client, and not an employee of Client.
Client will not provide fringe benefits, including health insurance benefits,
paid vacation, or any other employee benefit, for the benefit of OneNeck.

6. RESPONSIBILITIES OF THE PARTIES.

(a) Client recognizes that OneNeck’s performance of the Services and the
completion thereof are expressly conditioned upon Client’s reasonable and timely
performance and completion of the express obligations set forth in a SOW which
are required to be performed by Client.

(b) OneNeck’s Project Manager shall meet with Client’s Project Manager, as
mutually agreed upon, and shall jointly discuss the Project status. If, as the
result of such meeting, or for any other reason, Client has reason to believe
that OneNeck has deviated in any way from the Services or any other provision(s)
of this Agreement, Client shall promptly inform OneNeck in a writing specifying
the detail of any such deviation(s).

(c) Client shall provide OneNeck, in a reasonable and timely fashion, with the
information set forth in the SOW and other information which OneNeck believes it
reasonably requires for the performance of the Services by OneNeck hereunder
which OneNeck expressly requests.

(d) Client and OneNeck each shall, within not less than five (5) business days
of the execution of this Agreement, designate a member of its staff,
respectively, to be the Project Manager. If for any reason a Party’s designated
Project Manager shall cease to perform the duties described in the foregoing
sentence, such Party shall immediately designate another individual to perform
such duties and shall immediately inform the other party of the name of such
individual.

(e) Client shall provide OneNeck with reasonable access to Client’s premises as
mutually agreed upon by the Parties for the performance of the Services required
under this Agreement.

(f) Client will make reasonable efforts to cooperate with OneNeck in OneNeck’s
performance of the Services pursuant to and in accordance with the terms of this
Agreement.

(g) Client will make reasonable efforts to provide adequate resources, as
expressly requested by OneNeck, to participate in or facilitate the performance
of the Services.

(h) Client and OneNeck shall each timely participate in all scheduled meetings
and have its personnel readily available for such meetings.

(i) Client will make reasonable efforts to assign personnel to work in
consultation with OneNeck’s personnel, upon OneNeck’s express request.

(j) In the event of Client’s failure to perform its responsibilities set forth
hereunder, and upon the expiration of a fifteen (15) business day period
following delivery of a written notice to Client from OneNeck describing such
failure and its impact on the project and providing Client with an opportunity
to cure said failure, as long as such request is reasonable under the
circumstances, OneNeck may suspend performance of the Services then being
performed upon prior written notice to Client if such request remains uncured.
However, OneNeck will make best efforts to accommodate Client and work with
Client in obtaining the resources and information it needs to perform its
services prior to suspending any such services. OneNeck shall also propose a
change order to Client to increase the scope of OneNeck Services to include the
assumption or fulfillment of Client’s responsibilities, which Client has failed
to provide. OneNeck shall not undertake such work until the Parties have agreed,
in writing, to any adjustment in compensation and/or completion time. In the
event any such

 

3



--------------------------------------------------------------------------------

suspension of performance occurs caused by Client’s failure to provide services
or information required by OneNeck to perform the Services and so long as Client
has the necessary information and is able to provide the information, Client
shall be responsible for any and all service fees due for the services performed
under this Agreement so long as OneNeck makes best efforts to mitigate expenses
and seeks Clients pre-approval for any such expenses.

(k) OneNeck shall perform all of its obligations under this Agreement and in any
SOW in a professional and timely manner.

(l) OneNeck shall insure that it has competent personnel to perform the Services
under this Agreement and is adequately staffed to meet its obligations
hereunder.

(m) OneNeck shall ensure that it and its personnel incorporate and use industry
standard security procedures in safeguarding Client’s data and systems.

(n) OneNeck represents and warrants that its tools, methodologies, Services,
deliverables and any software used by OneNeck in relation to this Agreement do
not infringe or violate any third party’s rights or interests.

(o) OneNeck represents and warrants that it is not in violation of any law,
rule, regulation or obligation that would hinder or interfere with its
obligation to provide the services or deliverables hereunder.

7. RELIANCE ON DATA SUPPLIED. OneNeck will perform the Services described in
this Agreement and any SOW using information and instructions furnished by
Client (“Guidelines”) and shall only be entitled to rely upon any such
information or instructions if it is reasonable to do so. If any error results
from incorrect Guidelines supplied by Client, OneNeck shall not be responsible
for any problem caused by such error as long as it was reasonable for OneNeck to
rely on the data based on its experience and expertise.

8. CLIENT APPROVAL AND ACCEPTANCE. Deliverables and reports provided to Client
by OneNeck will be reviewed and approved by the representatives appointed
pursuant to Section 6 “Responsibilities of the Parties” herein by Client. Client
shall accept or reject each Deliverable or report within ten (10) business days
of receipt thereof. Each such Deliverable and report shall be deemed accepted
unless rejected in writing within ten (10) business days following delivery
thereof. Provided the Deliverables meet the terms of the Agreement and any
requirements set forth in the applicable SOW, acceptance shall not be
unreasonably withheld. Any rejection shall be in writing and specifically state
the matter in which the Deliverable or report is defective. OneNeck shall be
entitled to rely on the technical reviews by Client, provided however, that
should OneNeck have knowledge, suspicion, or other reasonable reasons to
question the accuracy or completeness of information, services, surveys, or
reports transmitted or confirmed in writing by Client, then OneNeck shall
immediately notify Client before proceeding further. For purposes of this
Agreement, ten (10) business days shall constitute a reasonable period for the
Client to determine acceptance of the Deliverables. Notwithstanding the
foregoing, Client shall not be precluded from its right to any remedies or
corrections hereunder to any Deliverables in the event Client is not able to
detect the defect after conducting reasonable testing of such. OneNeck shall
make the modifications necessary, within a reasonable time, to correct such
defects to provide the Services and Deliverables in accordance with this
Agreement and any SOW. In addition to all other rights and remedies available to
Client, if acceptance by Client shall not occur within 30 days after notice to
OneNeck by Client of non-conforming services or deliverables (after giving
effect to each day of delay, or portion thereof, wrongfully caused by Client),
Client shall have the right to rescind this Agreement without liability
whatsoever, and OneNeck shall immediately, after written notification thereof,
refund to Client all amounts paid by Client to OneNeck with respect to the SOW
at issue.

9. ASSIGNMENT. Neither of the Parties may assign this Agreement or any rights,
obligations, or benefits under this Agreement without the prior written consent
of the other Party, which shall not be unreasonably withheld, except in the
event of a merger, acquisition, or sale of all or substantially all assets or
voting securities of a Party, in which case only timely notice to the other
Party is required. Client shall be responsible for any and all expenses incurred
by OneNeck due to any resulting and unreasonable delay caused by any Client
assignment and/or delegation. This Agreement shall bind, benefit, and be
enforceable by and against either of the Parties and their respective successors
and consented-to assigns. No outside party shall be considered a beneficiary of
this Agreement or entitled to any rights under this Agreement.

 

4



--------------------------------------------------------------------------------

10. INTELLECTUAL PROPERTY. The following provisions shall apply with respect to
copyrightable works, ideas, discoveries, inventions, software, applications for
patents, and patents:

(a) OneNeck hereby assigns, transfers, and otherwise conveys any and all rights,
title and interest, including, but not limited to, copyrights, trade secrets,
patent rights, software and other proprietary rights to the Deliverables
developed hereunder, to Client. All materials, products, or deliverables
developed hereunder by OneNeck shall be the property of Client and all title and
interest therein shall vest in Client. All such materials, products, and
deliverables shall be deemed to be “works made for hire” under the federal
copyright laws. Both Parties agree, however, that nothing in this Agreement
shall prevent OneNeck from using the general knowledge, experience, and know-how
of OneNeck, whether developed during or prior to this Agreement, to develop
software and materials on similar projects for other clients. OneNeck agrees to
give Client reasonable assistance, at Client’s expense, required to perfect such
assignment of rights defined in this Section 10 “Intellectual Property”.

(b) Notwithstanding the foregoing, in no event shall Client obtain a property
interest in any of OneNeck’s proprietary property, which OneNeck may use in
connection with performance of Services hereunder. OneNeck shall grant to Client
a perpetual limited royalty-free license to use such proprietary property for
internal purposes only.

(c) With respect to all software products owned by third parties which OneNeck
incorporates into the software developed hereunder for Client, OneNeck grants
Client a fully paid, perpetual, irrevocable, worldwide right to reproduce,
modify, and use the object code and source code versions of such software
products (and any modifications, upgrades, enhancements, updates or new versions
developed by OneNeck and provided to Client pursuant to this Agreement) or any
derivatives thereof created by or for Client without limitation of any kind. The
Parties agree there will be no restriction on transfer of the software from one
platform to another, from one user to another, or for any other reason. Such
license shall apply to Client, and all its affiliates.

(d) OneNeck represents and warrants that each time it delivers software or any
other proprietary right developed for Client hereunder, that it is original and
created solely by OneNeck or, if not original to OneNeck, OneNeck has contract
rights to use, and sublicense the use of, such software, tool, copyright, trade
secret and/or patent in an environment such as Client’s.

(e) OneNeck shall indemnify, defend, and hold Client (which includes any of its
affiliates, officers, directors and agents) harmless at OneNeck’s expense
against any claim, suit or proceeding (or any threat of such) asserted against
Client insofar as it is based on a claim or assertion that any deliverable,
service, or proprietary right used or provided by OneNeck for Client pursuant to
this Agreement or any software licensed to Client hereunder by OneNeck, or upon
any of the Services performed by OneNeck hereunder, constitutes an infringement
or violation of a patent, copyright, trademark, trade secret, or other
proprietary right of a third party, provided, however, that OneNeck shall have
no liability for any claim of infringement to the extent (i) based on any
unauthorized modification made by Client to any such software developed by
Client; or (ii) based upon use in conjunction with other software not
recommended or supplied by OneNeck and provided further, that upon notice of a
claim of infringement, Client shall immediately stop use of the software that is
the subject of the infringement claim following delivery by OneNeck of
functionally equivalent software. OneNeck shall have no liability hereunder for
damages resulting from Client’s continued use of the infringing software by
Client following receipt of such notice from OneNeck. Should any software or
intellectual property provided, developed or used by OneNeck under this
Agreement become, or in OneNeck’s opinion be likely to become the subject of a
claim of infringement of a copyright or patent, OneNeck shall at its option
either immediately procure for Client the right to continue using the
intellectual property developed by OneNeck under this Agreement, or shall
replace or modify the intellectual property developed by OneNeck under this
Agreement to make it non-infringing, so long as functionally equivalent to the
replaced intellectual property. If neither of the foregoing alternatives is
reasonably and timely available to OneNeck after making best efforts to do so,
then OneNeck may terminate this Agreement upon reasonable notice to Client and
upon a return to Client of all fees paid with respect to the infringing software
and related SOW.

(f) Client shall give OneNeck prompt written notice of any claim of infringement
of which it becomes aware, fully cooperate in the defense of any such claim at
OneNeck’s expense, and allow OneNeck to settle and/or compromise any such claims
as OneNeck deems appropriate, provided such settlement does not infer any
liability or wrongdoing on Client. Failure of Client to do so will relieve
OneNeck of its indemnification obligation or liability pursuant to this
indemnification provision to the extent such failure materially prejudices
OneNeck’s rights with respect to such defense. Client shall have the right to
employ its own counsel for any such claim, but the fees and expenses of such
counsel shall be borne by Client.

 

5



--------------------------------------------------------------------------------

11. CONFIDENTIALITY.

(a) For the purposes of this Section 11 “Confidentiality”, the term “employee”,
as used in relation to either Party, shall include that Party’s actual employees
and any third party contractors engaged by that Party.

(b) Each Party hereby acknowledges that it may be exposed to confidential
information belonging to or supplied by the other Party or relating to its
affairs including, without limitation, the Guidelines, software, business plans
and procedures, the terms of this Agreement, and other information that may be
marked as confidential (“Confidential Information”). Confidential Information
does not include (i) information already known or independently developed by the
recipient outside the scope of this Project; (ii) information in the public
domain through no wrongful act of the recipient, or (iii) information received
by the recipient from a third party who was free to disclose it, or
(iv) information which the party developed without use or reference to the other
party’s Confidential information.

(c) The Parties agree that the confidentiality of the Confidential Information
provided by each to the other shall be maintained and each shall refrain from
and prevent the use of or disclosure of any Confidential Information of the
other Party disclosed or obtained by either Party under this Agreement, except
when such disclosure is made in the performance of its obligations or is
required pursuant to applicable laws or regulations or the order of any court or
governmental agency, provided such information is remains adequately protected
and subject to these confidentiality obligations.

(d) OneNeck’s information, including computer programs and software,
documentation, training aids and manuals, and procedures, belonging exclusively
to OneNeck shall be treated as Confidential Information. Client shall not
disclose any such Confidential Information to any person other than employees
who require such information to perform their duties or as may be required
pursuant to applicable laws or regulations or the order of any court or
governmental agency. Such Confidential Information is the property of OneNeck
and remains eligible for reuse/resale.

(e) Client’s information disclosed under this Agreement, including any Client
business data, strategies, Client customer information and any information about
its IT system shall be treated as Confidential Information and will not be
disclosed or otherwise made available to any person or entity except that some
of Client’s Confidential Information may be disclosed to OneNeck’s
subcontractors who require such information to perform their duties under this
Agreement and said subcontractors shall have executed substantially similar
confidentiality agreements with OneNeck to protect Client’s Confidential
Information.

(f) Each Party shall use at least the same degree of care in safeguarding the
other Party’s Confidential Information as it uses in safeguarding its own
Confidential Information, but in no event shall less than due diligence and care
be exercised.

(g) The confidentiality provisions of this Agreement shall remain in full force
and effect following the termination of this Agreement.

12. INJUNCTIVE RELIEF. The Parties acknowledge that violation by one party of
the provisions contained in Section 10 “Intellectual Property” and Section 11
“Confidentiality” may cause irreparable harm to the other party not adequately
compensable by monetary damages. In addition to other relief, it is agreed that
temporary and permanent injunctive relief may be an appropriate remedy to
prevent any actual or threatened violation of such provisions or to enforce such
provisions according to their terms. Any party substantially prevailing in an
action for injunctive relief under this Section 12 “Injunctive Relief” shall be
entitled to recover its costs of enforcement, including reasonable attorneys’
fees.

13. WARRANTY.

(a) For a period of three (3) months following completion of the final phase of
each individual SOW, OneNeck hereby warrants that the work performed and any
Services provided hereunder shall have been performed in a professional manner
consistent with industry standards and shall comply with the standards set forth
in the SOW. OneNeck’s warranty shall not extend to the performance or condition
of deliverables for which OneNeck did not provide to Client, or any hardware or
software acquired by Client.

 

6



--------------------------------------------------------------------------------

(b) In the event Client, during the Warranty period, detects an error or defect,
Client shall promptly notify OneNeck in writing, specifying, in detail, the
errors or defects that Client is claiming. OneNeck’s sole and entire
responsibility shall be to immediately perform such additional services as are
necessary in order to correct such errors or defects, at its own cost and
expense. Notwithstanding anything in this Agreement to the contrary, in the
event that OneNeck demonstrates that any error or defect is primarily
attributable to deliverables, hardware or software (other than hardware provided
by OneNeck) acquired by Client from third party vendors in contemplation of the
Project or otherwise used in respect thereto, then OneNeck shall not be
responsible for remedying such service and the Parties shall meet and mutually
agree upon any services and fees required, if applicable, to determine the cause
of such error or defect. Notwithstanding the foregoing, Client shall not be
precluded from its right to remedies and any corrections to any Services in the
event Client is not able to detect the defect or problem within such 90 day
period.

(c) EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THERE ARE NO WARRANTIES, OF
ANY KIND OR NATURE, WHETHER EXPRESS OR IMPLIED INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE.

(d) EXCEPT FOR INDEMNIFICATION OBLIGATIONS OR CLAIMS FOR INFRINGEMENT OF
PROPRIETARY RIGHTS OR DISCLOSURE OF CONFIDENTIAL INFORMATION, UNLESS OTHERWISE
NOTED HEREIN, NEITHER ONENECK NOR CLIENT SHALL BE LIABLE FOR ANY AMOUNT
EXCEEDING THE AMOUNT ACTUALLY PAID BY CLIENT FOR SERVICES RENDERED HEREUNDER.
EXCEPT FOR INDEMNIFICATION OBLIGATIONS OR CLAIMS FOR INFRINGEMENT OF PROPRIETARY
RIGHTS OR DISCLOSURE OF CONFIDENTIAL INFORMATION, NEITHER PARTY SHALL BE LIABLE,
WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES (INCLUDING LOST PROFIT
OR BUSINESS INTERRUPTION EVEN IF NOTIFIED IN ADVANCE OF SUCH POSSIBILITY)
ARISING OUT OF OR PERTAINING TO THE SUBJECT MATTER OF THIS AGREEMENT.

14. INDEMNIFICATION.

(a) Client shall indemnify and hold harmless OneNeck from and against all
losses, liabilities, judgments, awards, settlements, damages, and costs
(including reasonable legal fees and expenses) to others and all claims, causes
of action, and lawsuits caused by any material breach of this Agreement by
Client or for any property damage or personal injury or death caused by Client
or its personnel. Client shall be responsible for any costs and expenses
incurred by OneNeck, including, but not limited to, reasonable attorney’s fees.

(b) After any such claims and at the request of OneNeck, Client shall at its
sole expense defend all such claims, suits or proceedings (or any threats
thereof) arising out of the foregoing. Such indemnification obligation shall be
subject to: Client being notified promptly of any such claims, suits, or
proceedings in writing by OneNeck and, if requested to defend such action, given
full and complete authority, information, and assistance for the defense of
same, and provided OneNeck provides Client with full cooperation in such
defense. Client shall have no authority to enter into any settlement on behalf
of OneNeck which would result in liability to OneNeck without the prior written
consent of OneNeck. In all events, OneNeck shall have the right to participate,
at its own cost and expense, in the defense of any proceedings with counsel of
its own choosing.

(c) OneNeck shall indemnify and hold harmless Client from and against all
losses, liabilities, judgments, awards, settlements, damages, and costs
(including reasonable legal fees and expenses) to others and all claims, causes
of action, and lawsuits caused by any material breach of this Agreement by
OneNeck or for any property damage or personal injury or death caused by OneNeck
or its personnel. OneNeck shall be responsible for any costs and expenses
incurred by Client, including, but not limited to, reasonable attorney’s fees.

(d) OneNeck shall also indemnify and hold harmless Client against all liability
and loss in connection with, and shall assume full responsibility for,
non-payment of all applicable federal, state, and local taxes or contributions
imposed or required under unemployment insurance, social security, and income
tax laws, with respect to OneNeck or its employees engaged in performance of
this Agreement.

 

7



--------------------------------------------------------------------------------

(e) After any such claims and at the request of Client, OneNeck shall at its
sole expense defend all such claims, suits or proceedings (or any threats
thereof) arising out of the foregoing. Such indemnification obligation shall be
subject to: OneNeck being notified promptly of any such claims, suits, or
proceedings in writing by Client and, if requested to defend such action, given
full and complete authority, information, and assistance for the defense of
same, and provided Client provides OneNeck with full cooperation in such
defense. OneNeck shall have no authority to enter into any settlement on behalf
of Client which would result in liability to Client without the prior written
consent of Client. In all events, Client shall have the right to participate, at
its own cost and expense, in the defense of any proceedings with counsel of its
own choosing.

15. SERVICES TO THIRD PARTIES. The Parties recognize that OneNeck may provide
consulting services to third parties. However, OneNeck is bound by the
confidentiality provisions of this Agreement, and OneNeck shall not use the
Confidential Information, directly or indirectly, for any purpose other than
performance of services hereunder, including for the benefit of third parties.

16. RETURN OF RECORDS. Upon termination of this Agreement, OneNeck shall deliver
all records, data, memoranda, Confidential Information, and equipment of any
nature that are in OneNeck’s possession or under OneNeck’s control and that are
Client’s property or relate to the SOW(s) performed hereunder and OneNeck shall
immediately destroy any and all material and information pertaining to Client in
all of its hard copy and electronic files.

17. FORCE MAJEURE. Either Party shall be excused from performance hereunder to
the extent that performance is prevented, delayed, or obstructed by causes
beyond that Party’s reasonable control, including Acts of God (fires, storms,
floods, accidents, explosions, epidemics, earthquakes, the elements, quarantine
restrictions, etc.), civil or military authority, acts of public enemy, war,
insurrection, acts of the Federal Government or any unit of State or Local
Government beyond Client’s control in either sovereign or contractual capacity,
strikes, labor disputes, loss or interruption of electrical power or other
public utility, freight embargoes or unreasonable delays in transportation,
provided in each case that such Party could not have prevented the event by
reasonable foresight and prudent planning. In the event that performance on the
part of OneNeck shall be delayed or suspended as a result of circumstances
beyond its reasonable control for which it could not have prevented using
prudent care and planning, without its fault or negligence, then the period of
performance and Term of this Agreement shall be extended to the extent of any
such delay, however, not to exceed fifteen (15) days, unless otherwise agreed
upon by the Parties, and neither Party shall incur any liability to the other
Party as a result of such delay or suspension. After such fifteen (15) days, or
other time period as agreed upon by the Parties, Client may terminate this
Agreement upon notice to OneNeck.

18. NON-SOLICITATION. During the Term hereof and for a period of one (1) year
following the termination or expiration of this Agreement, the Parties hereto
agree not to hire, solicit, nor attempt to solicit, the services of any employee
of the other Party that provided or received services under this Agreement,
without prior written consent. The foregoing restriction shall not prohibit any
Party employee from responding to or pursuing employment opportunities through
normal media channels (i.e. newspapers, professional journals, etc) and a Party
hiring such a candidate so long as it is not an attempt to avoid the intent of
the foregoing restriction. Violation of this provision shall entitle the
offended party to assert liquidated damages against the offending party equal to
one hundred fifty percent (150%) of the solicited person’s annual compensation
and all reasonable legal fees incurred by the offended Party. The rights of the
Parties hereto arising from this Section 18 “Non-Solicitation” shall survive the
expiration or other termination of this Agreement.

19. DISPUTES, CHOICE OF LAW.

(a) Party Representatives. The Parties agree that all disputes between them
shall be submitted for informal resolution by their respective chief operating
officers. Any remaining or unresolved dispute shall be submitted to a court as a
matter of law.

(b) Choice of Law. The validity, construction, and interpretation of this
Agreement and the rights, duties, and obligations of the Parties hereto shall be
governed by the laws of the State of Delaware.

(c) Venue and Jurisdiction. The Parties consent to the jurisdiction of any
federal or state court located within a district which encompasses assets of a
Party against which a judgment has been rendered for the enforcement of such
judgment or award against such Party or the assets of such Party.

 

8



--------------------------------------------------------------------------------

20. GENERAL.

(a) This document and the accompanying Schedules, which are hereby incorporated
by reference in their entirety, constitute the entire agreement between the
Parties with respect to the subject matter hereof and supersede all other
communications, whether written or oral. This Agreement may not be amended or
discharged except by a writing signed by duly authorized representatives of
OneNeck and Client. Any provision hereof found by a tribunal of competent
jurisdiction to be illegal or unenforceable shall be automatically conformed to
the minimum requirements of law and all other provisions shall remain in full
force and effect. Waiver of any provision hereof in one instance shall not
preclude enforcement thereof on future occasions. The covenants, conditions,
terms, and provisions of this Agreement may not be waived or modified orally and
shall supersede all previous proposals, both oral and written negotiations,
representations, commitments, writings, or agreements or any other
communications between the Parties.

(b) All notices, covenants, or requests desired under this Agreement shall be in
writing and shall be delivered in person or sent by certified mail, return
receipt requested, or by courier service to the address of the other Party set
forth in the introduction of the Agreement or to such other address as such
Party shall have designated by proper notice. Notices shall be deemed given when
delivered.

(c) Section headings are for convenience only and shall not be construed as part
of the Agreement.

(d) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original document, but all such counterparts together
shall constitute only one Agreement.

(e) If any provision of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. Should a court of competent jurisdiction find that any
provision of this Agreement is invalid or unenforceable, but that by limiting
such provision it would become valid and enforceable, then such provision shall
be deemed to be written, construed, and enforced as so limited.

(f) The failure of either Party to enforce any provision of this Agreement shall
not be construed as a waiver or limitation of that Party’s right to subsequently
enforce and compel strict compliance with every provision of this Agreement.

THE PARTIES HEREBY ACKNOWLEDGE that they have read and understand this
Agreement, its Schedules, and Addenda, if any, as attached hereto and
incorporated by reference, and agree to be bound by all of the provisions,
terms, and conditions as specified herein.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have caused
this Agreement to be executed by their duly authorized representatives.

 

ONENECK IT SERVICES CORPORATION     ADEPT TECHNOLOGY, INC. By:   /s/ David T.
Glynn     By:   /s/ John Dulchinos Name:    David T. Glynn     Name:    John
Dulchinos Title:   CAO     Title:   President & CEO Date:   11/19/08     Date:  
11/12/08

 

9



--------------------------------------------------------------------------------

SCHEDULE A

to the Professional Services Agreement

Between OneNeck and Adept Technology, Inc.

Schedule of Service Fees

The following table describes the hourly billable rates for the personnel used
in the delivery of the Services provided by OneNeck to Client. Using the
following rates, personnel will be billed on a per hour basis for the number of
hours actually worked.

 

ONENECK’S PROJECT PERSONNEL

   HOURLY RATE

OneNeck Resources (any discipline)

  

•        Consultant

   $ 125

•        Sr. Consultant

   $ 125

•        Program/Project/Solution Manager

   $ 125

Subcontract Resources (any discipline)

     Market Rates

 

1